AXA EQUITABLE HOLDINGS, INC

AXA EQUITABLE LIFE INSURANCE COMPANY

 

 

December 17, 2019

 

 

Mr. Mark Pearson

AXA Equitable Holdings, Inc.

1290 Avenue of the Americas, 16th floor

New York, New York 10104

 

Dear Mr. Pearson:

 

This letter confirms our understanding regarding the amendment of your
employment agreement dated March 9, 2011 (the “Agreement”). Please confirm your
acceptance of the terms of this letter by signing below.

 

Effective as of the date of your signature below, the Agreement is hereby
amended as follows:

 

1 – All references to “AXA Financial, Inc.” and “AXA Financial” are replaced
with “AXA Equitable Holdings, Inc.” and “EQH” respectively.

 

2 – The second, third and fourth sentences of Section 6(e) are deleted in their
entirety.

 

3 - The following sections are deleted in their entirety (along with any
references thereto in Section 12):  Section 6(i), Section 6(k), Section 6(l),
Section 7(c)(ii), Section 8(b)(Z) and Section 8(c).

 

By signing below, you indicate your acceptance of, consent to, and agreement
with, this amendment.

 

 

 

 

 

Sincerely,

 

/s/ Jeff Hurd

Jeff Hurd

Chief Operating Officer

AXA Equitable Holdings, Inc.

AXA Equitable Life Insurance Company

 

 

ACCEPTED AND AGREED TO:

 

 

/s/ Mark Pearson

Mark Pearson

 

December 18, 2019

Date

 